Case 1:20-cr-00018-RMB Document 33-1 Filed 04/23/21 Page 1 of 2
        Case 1:20-cr-00018-RMB Document 33-1 Filed 04/23/21 Page 2 of 2




have done is help me. You didn’t need to do ANYTHING for us, but every day you do
SOMETHING to help me and my daughter.”

Jonatan is the glue that keeps our family together. He helps without worrying about any
consequence to himself. He helps without ever announcing that he is helping. Jonatan is truly
one of the most selfless people I know.

His selflessness is exactly what go him where he is today. A successful business owner,
wonderful partner in life, incredible step-dad, and now, in trouble for copywrite infringement.
He LOVED that his family could watch movies together. He has been a movie buff as long as
I’ve known him. He never charged anyone for access to his movies. He got such a kick out of
knowing that he was doing something good for people. He loved the phone calls from his
nephews when they would get so excited that their favorite movie was on their TV. His role in
this world is to help others and make them happy, and that is all he continues to do each and
every day.

Your Honor, I know that by the time this letter gets to you, my fiancé, Jonatan, will have already
entered a guilty plea. My personal plea is to you. That you understand the things that Jonatan
does for me, my family, his family, our family. The fact that, as a successful busines owner, he
is able to help hundreds of people put food on their tables and roofs over their heads. One of the
people he provides for is me. Without First Impression, I have no job. Without First Impression,
the financial help for the legal fees for my daughter and granddaughter ceases. And, most
importantly, without him my own emotional support through all of these trying times ends.
Jonatan is an astonishingly caring person, hard worker, and family protector. He is my rock.

Thank you for your time and consideration of my view.

Respectfully,



Jacinda R Kahle
